Citation Nr: 1229566	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for migraine headaches.

2.  Entitlement to an increased rating for lumbosacral strain and thoracic back pain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for cervical spine arthropathy with narrowing of the neuroforaminal space at different levels, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to December 1997 and from August 2004 to December 2004.

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2005 and January 2007 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The January 2007 RO decision denied, in pertinent part, the Veteran's claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran has not expressed disagreement with the issue of entitlement to a TDIU, and that issue is not before the Board.

The issue of entitlement to a compensable initial rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability has been productive of complaints of pain; objectively, the evidence shows forward flexion to no less than 60 degrees and extension to 30 degrees, with no neurological complications or incapacitating episodes shown.

2.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by complaints of pain and functional impairment comparable to no less than cervical spine flexion of 45 degrees and extension to no less than 30 degrees; neurological complications and incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for lumbosacral strain and thoracic back pain have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for entitlement to a rating in excess of 10 percent for cervical spine arthropathy with narrowing of the neuroforaminal space at different levels have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2006 and September 2006 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the August 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examination described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.

While the June 2009 VA examiner appeared to indicate that he did not have the Veteran's claims file for review, the June 2009 VA examiner examined the Veteran, provided a detailed history of the Veteran's purported symptoms, and discussed the effect of the disability on his daily life.  The absence of claims file review does not categorically exclude the possibility that an examiner is informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304.  The Veteran has not identified any facts in the claims file that the examiner should have been aware of.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Lumbar spine

Service connection for the Veteran's lumbar spine disability was granted in September 2005, and a rating of 10 percent was assigned, effective December 6, 2004.  The Veteran's claim for an increased rating for his service-connected low back disability was received in July 2006.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

At a September 2006 VA examination the Veteran stated that he had a dull pain in the middle and lumbar area, with an intensity of 4-5 out of 10 that would go up to 8 during pain flare-ups.  He stated that he had mild to moderate functional impairment during flare-ups but reported no limitations in mobility for his daily activities.  Physical examination revealed a normal gait.  There was tenderness in the middle thoracic spine with no scoliosis or swelling.  Range of motion testing of the low back revealed flexion from 0 to 90 degrees and extension was from 0 to 30 degrees; repetitive motion produced localized pain in the thoracic area with pain starting at 60 degrees of forward flexion.  Left and right lateral flexion was from 0 to 30 degrees, with pain after repetitive motion at 25 degrees.  Left and right lateral rotation were from 0 to 30 degrees, with pain after repetitive motion at 25 degrees and 27 degrees, respectively.  The joint function of the thoracolumbar spine was not additionally limited by weakness, fatigability, or endurance upon repetitive motion.  Motor strength of the lower extremities was 5/5.  MRI of the lumbar and thoracic spines were unremarkable.  The assessment was lumbosacral strain and thoracic back pain.

An October 2006 VA record indicates that the Veteran was issued a TENS unit.

In a February 2008 statement the Veteran indicated that his back pain was a burden to his everyday life.  He noted that his back would hurt when he played with his children.  The Veteran submitted a September 2004 MRI that revealed "left moderate uncovertebral osteoarthropathy at the C7-T1 level, causing moderate neuroforaminal left-sided narrowing."

A July 2008 VA peripheral nerves examination revealed no neurological abnormality of the lower extremity.

Private chiropractic treatment records dated from May 2008 to June 2009 reveal that the Veteran's treatment included chiropractic manipulation theory and electrical muscle stimulation and heat therapy.  The Veteran's complaints included lumbar and thoracic spine muscle spasms.

At a June 2009 VA examination the Veteran indicated that he had missed a couple of days of work over the prior two years due to back pain.  The Veteran stated that prolonged standing or driving would aggravate his lower back, and that he had minor limitations of low back motion during flare-ups.  The Veteran had no complaints of lower extremity radicular symptoms.  The Veteran indicated that he was working as a police officer.  Physical examination revealed tenderness to palpation at the lumbosacral junction with no spasms.  There was tenderness to palpation in the thoracic spine at approximately the T7 level in the midline.  Range of motion testing of the low back revealed flexion of 0 to 90 degrees with no pain, fatigue, or weakness upon repetition of motion.  Extension was from 0 to 30 degrees with pain at the endpoint but no increased pain, fatigue, weakness, or incoordination upon repetitive motion.  Left and right lateral bending and left and right lateral rotation were from 0 to 30 degrees with no pain, fatigue, or weakness upon repetitive motion.  X-rays revealed that a "significant radiographic abnormality" was not suspected.  The assessment was mild lumbosacral strain.  

A February 2010 VA record indicates that the Veteran complained of thoracic midline/paraspinal pain.  A February 2011 VA record noted that the Veteran had no point tenderness in his back.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine.  As noted, there is no showing that forward flexion of the thoracolumbar spine is limited to 60 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 90 degrees at the September 2006 and June 2009 VA examinations.  Findings from the September 2006 and June 2009 VA examinations reveal a combined range of motion of the thoracolumbar spine of 180 degrees (flexion, 90 degrees; extension, 30 degrees, and rotation and lateral bending, 30 degrees), clearly greater than 120 degrees.  While muscle spasm was noted on the private chiropractor records, and mild recurrent spasm of the thoracic spine was noted in June 2009, there has been no demonstration of guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In this regard, the June 2009 VA examiner characterized the thoracic spine recurrent spasms as mild.  

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The September 2006 VA examiner essentially indicated that during flare-ups, repetitive use, and physical activity the Veteran's thoracolumbar spine was productive of mild to moderate functional impairment, resulting in "an additional loss of motion of 25 degrees."  Even considering the additional functional limitation, the competent findings do not indicate a disability picture comparable to having lumbar spine flexion to 60 degrees or less as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5237.  The June 2009 VA examiner specifically indicated that with flexion and extension repetitions he had no additional pain, fatigue, weakness, or incoordination with repetitive motion.  Therefore, even considering additional functional limitation, the competent findings do not indicate a disability picture comparable to having lumbar spine flexion to 60 degrees or less as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5237.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment as lower extremity radiculopathy during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  However, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of that diagnostic code have been established.  Therefore, a rating based in incapacitating episodes is not warranted at this time.  Diagnostic Code 5243.

In conclusion, the evidence of record reveals a disability picture consistent with the 10 percent evaluation assigned throughout the rating period on appeal.

II.  Cervical spine

In a September 2005 rating decision the RO granted service connection for cervical spine disability and assigned a 10 percent rating, effective December 6, 2004.

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  Under Diagnostic Code 5237, cervical strain, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

At a September 2006 VA examination the Veteran stated that he had a dull pain in the neck and stated that pressure in the neck area caused by his uniform aggravated the discomfort in the neck area.  Physical examination revealed evidence of tender points in the trapezius muscles.  Range of motion testing of the cervical spine revealed flexion of 0 to 45 degrees, extension from 0 to 45 degrees, and left and right lateral flexion from 0 to 45 degrees, with pain after repetitive motion starting at 35 degrees.  Left and right lateral rotation were from 0 to 80 degrees, with pain after repetitive motion for right lateral rotation starting at 60 degrees.  The joint function of the cervical spine was not additionally limited by weakness, fatigability, or endurance upon repetitive motion.  Motor strength of the upper extremities was 5/5.  MRI of the cervical spine was unremarkable.  The assessment was cervical spine arthropathy with history of narrowing of the neuroforaminal space at different levels.

Private chiropractic treatment records dated from May 2008 to June 2009 reveal that the Veteran's treatment included chiropractic manipulation theory, cervical traction, and electrical muscle stimulation and heat therapy.

In a February 2008 statement the Veteran indicated that his neck pain was a burden to his everyday life.  The Veteran submitted a September 2004 MRI that revealed "left moderate uncovertebral osteoarthropathy at the C7-T1 level, causing moderate neuroforaminal left-sided narrowing." 

At a July 2008 VA peripheral nerves examination the Veteran indicated that while he had elbow pain there was no associated numbness, tingling, or weakness in the upper extremities.  Neck pain was localized to the base of the neck and was usually mild, while occasionally intensifying to moderately severe.  The neck pain was exacerbated once a week and could last up to one day.  The Veteran was able to maintain ordinary functioning while experiencing neck pain.  Examination of the cervical spine revealed no bony abnormality and no palpable paravertebral spasm.  Range of motion revealed that flexion and extension were normal, with lateral bending and rotational movements mildly restricted by 5 degrees bilaterally; mild pain was noted on hyperextension and lateral bending.  The impression was mild chronic cervical pain, musculoskeletal in nature, with no clinical evidence of cervical radiculopathy.

At the June 2009 VA examination the Veteran had "little or no complaints related to the cervical spine or upper back" and denied any radicular symptoms of the upper extremities.  Physical examination of the cervical spine revealed tenderness to palpation in the right trapezius.  There were no spasms.  Deep tendon reflexes were 2+ to the biceps and triceps, bilaterally.  Sensation was intact throughout.  Motor functions were 5/5 in all muscle groups of the upper extremities.  Active range of motion of the cervical spine was: 0 to 60 degrees flexion; 0 to 30 degrees extension; right and left lateral bending of 0 to 30 degrees; and right and left lateral rotation of 0 to 85 degrees.  There was no pain, fatigue, weakness, or incoordination with repetitive motion in any plane.  X-rays and MRI of the cervical spine were normal.

A February 2011 VA record noted that the Veteran's neck was supple and had full range of motion.

The Board finds that the Veteran does not have forward cervical spine flexion limited to 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, ankylosis, muscle spasm, guarding, localized tenderness or vertebral body fracture.  The Board concludes that a higher rating under the General Ratings Formula is not warranted.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  There is no objective evidence of any neurological complications as a result of his service-connected cervical spine disability.  The July 2008 VA peripheral nerves examination specifically noted no clinical evidence of cervical radiculopathy, and no neurological abnormality was noted on the June 2009 VA examination.  In this regard, service connection for left arm radiculopathy was denied in an August 2008 rating decision.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected cervical spine disability.

The Veteran has not asserted, and the record does not show, physician prescribed bed-rest for the cervical spine disability.  As a result of the foregoing, the Board finds that the Veteran has had no incapacitating episodes, and a rating under the alternative ratings formula for intervertebral disc disease is not warranted.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The June 2009 VA examiner specifically indicated that there was no pain, fatigue, weakness, or incoordination with repetitive motion of the cervical spine.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having cervical spine forward flexion of 30 degrees or less as is necessary in order to achieve the next-higher evaluation under Diagnostic Code 5237.

In conclusion, the evidence of record reveals a disability picture consistent with the 10 percent evaluation assigned throughout the rating period on appeal

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his spine disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his spine disabilities according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spinal disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether ratings in excess of 10 percent are warranted.  

As such, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's spinal disabilities.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's spinal disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal have been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as pain and limitation of motion are specifically enumerated under Diagnostic Code 5237.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for lumbosacral strain and thoracic back pain is denied.

A rating in excess of 10 percent for cervical spine arthropathy with narrowing of the neuroforaminal space at different levels is denied.


REMAND

As for the issue of entitlement to a compensable initial rating for migraine headaches, the Board notes that there is little in the way of current findings regarding this disability.  In fact, it appears that the Veteran has not previously undergone a VA headaches rating examination.  As such, the Board finds that the Veteran should be scheduled for a VA examination to ascertain the current severity of the Veteran's headaches disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for headaches from February 2011 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for a VA examination to determine the nature and severity of his service-connected migraine headaches disability.  The claims file must be made available to the examiner for review in connection with the examination.  All findings must be reported in detail.  The examiner should specifically comment as to whether the Veteran's service-connected migraine headaches are productive of characteristic prostrating attacks averaging one in two months over the past several months, characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3.  The AOJ should then readjudicate the issue of entitlement to a compensable initial rating for migraine headaches.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


